DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04/21/2020 these drawing are acceptable by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 10-13 and 16 are allowance.
Regarding claims 1 and 11, the closest prior art recorded Commons et al. (US 7,152,051 B1) and Van Den Oord et al. (US 2019/0108833 A1) teach a neural network system for use in executing a task, the system comprising: 
- a plurality of basis stacks, said basis stacks being coupled in sequence with each basis stack comprising at least two execution blocks, an output of each basis stack being added to a cumulative output for said neural network system.
However, the combination of Commons and Van Den Oord are fail to teach or fairly suggest wherein 
- each of said at least two execution block comprises: 
- a stack of fully connected layers of neural network nodes, said stack having an output being received in parallel by a first parallel branch and a second parallel branch; 
- said first parallel branch comprising: a first fully connected layer of neural network nodes receiving said output and a first waveform generator sub-unit receiving an output of said first fully connected layer; 
- said second parallel branch comprising: a second fully connected layer of neural network nodes receiving said output and a second waveform generator sub-unit receiving an output of said second fully connected layer; and wherein - an output of said first parallel branch is a synthesis of basis functions of said execution block; 
 	- an output of said second parallel branch is used to form a residual of an input to said execution block; - parameters are shared between execution blocks; 
- different basis stacks are trained using different training data sets such that different basis stacks are suitable for different tasks; and 
- said system is suitable for deployment for said different task absent specialized retraining for said different tasks.

Claims 2-7, 10, 12-13 and 16 are allowance as being dependent directly or indirectly to the independent claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641